EXHIBIT 99.1 Internet Gold Reports Fourth Quarter 2011 Financial Results - Progress Continues In Line with Business Plan - - Bezeq Delivers Another Strong Quarter - Ramat Gan, Israel – March 15, 2012 – Internet Gold Ltd. (NASDAQ Global Select Market and TASE: IGLD)today reported its financial results for the fourth quarter ended December 31, 2011. The financial results presented in this press release are preliminary un-audited financial results. The final and complete results for the fourth quarter and for the year ended December 31, 2011 will be published when the Company publishes its audited financial reports for 2011 and its annual report on Form 20-F for 2011. Bezeq - On-Track Performance: The Bezeq Group reported another stable quarter, delivering revenues of NIS 2.7 billion (US$ 694 million) and operating profit of NIS 698 million (US$ 183 million) for the period. Bezeq’s EBITDA for the fourth quarter totaled NIS 1.1 billion (US$ 276 million), representing an EBITDA margin of 39.7%. Net income for the period totaled NIS 521 million (US$ 136 million). Dividend from Bezeq: On October 5, 2011, IGLD’s subsidiary B Communications Ltd. ("BCOM") received a dividend from Bezeq totaling NIS 464 million (US$ 121 million). BCOM used this dividend for two purposes: (1) payment of NIS 238 million (US$ 62 million) of its current loan repayment commitment; and (2)pre-payment of an additional NIS 226 million (US$ 59 million) of debt to banks, thereby reducing the size of the final “bullet” repayment due in November 2016 and saving related future interest expenses. BCOM's successful Placement of NIS 126 Million in Debentures: During January 2012, BCOM completed a private placement of additional Series B debentures with a total par value of NIS 126 million (US $33 million) to a number of Israeli institutional investors. The placement increased the total outstanding balance of the Series B debentures, which were first issued in September 2010, to par value of NIS 526 million (US $138 million). Successful Placement of NIS 79 Million in Debentures: During December 2011 and January 2012, Internet Gold completed the private placement of additional Series C debentures with a total par value of NIS 79 million (US $21 million) to a number of Israeli institutional investors. The placement increased the total outstanding balance of the Series C debentures, which were first issued in October 2010, to par value of NIS 649 million (US $170 million). Cash Position: As of December 31, 2011,the Internet Gold's unconsolidated cash and cash equivalents totaled NIS 343 million (US$ 90 million) and its unconsolidated gross debt was NIS 1.1 billion (US$ 294 million). Internet Gold's Unconsolidated Balance Sheet Data* As of December 31, 2011 (NIS millions) (US$ millions) Short term liabilities 36 Long term liabilities Total liabilities Cash and cash equivalents 90 Total net debt * Does not include the balance sheet of BCOM. Internet Gold Fourth Quarter Consolidated Financial Results Internet Gold's revenues for the fourth quarter totaled NIS 2,650 million (US$ 694 million), a decrease of 13.8% compared with NIS 3,074 million (US$ 805 million) reported in the fourth quarter of 2010. For both the current and the prior-year periods, Internet Gold's revenues consisted almost entirely of Bezeq’s revenues. Internet Gold’s net loss attributable to the shareholders of the company for the fourth quarter totaled NIS 98 million (US$ 26 million) a decrease of 30% compared with NIS 140 million (US$ 37 million) reported in the fourth quarter of 2010. This net loss reflects the impact of three significant expenses: · Amortization of tangible and identifiable intangible assets resulting from the Bezeq acquisition: According to the rules of business combination accounting, the total purchase price of Bezeq was allocated to Bezeq’s tangible and identifiable intangible assets based on their estimated fair values as determined by an analysis performed by an independent valuation firm. BCOM is amortizing certain of the acquired identifiable intangible assets in accordance with the economic benefit expected from such assets using an accelerated method of amortization. During the fourth quarter of 2011, BCOM, recorded NIS 86 million (US$ 23 million) net, in amortization expenses related to the Bezeq purchase price allocation (“Bezeq PPA”). Internet Gold has recorded its share of these amortization expenses.During 2010 and 2011 BCOM amortized approximately 38% of the total Bezeq PPA, and expects to amortize an additional 15% in 2012. BCOMBezeq PPA amortization expense is a non-cash expense which is subject to adjustment. If, for any reason, the Company finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to future financial statements. · Financial expenses: Internet Gold's unconsolidated financial expenses for the fourth quarter of 2011 totaled NIS 10 million (US$ 3 million) primarily attributable to interest paid on its outstanding series of debentures. In addition Internet Gold recorded its share of BCOM's financial expenses that totaledNIS 84 million (US$ 22 million) for the period (including NIS 70 million interest paid on the long-term loans incurred to finance the Bezeq acquisition and NIS 10 million in expenses related to BCOM's debentures). · One-time tax adjustment related to the Bezeq PPA: During the fourth quarter of 2011, Internet Gold recognized its share of BCOM’s one-time adjustment that totaled NIS 92 million (US$ 24) relating to the deferred taxes that it allocated with respect to the Bezeq PPA. This adjustment was requiredbecause of changes in the Israeli tax rate enacted on December 5, 2011, including the cancellation of tax reductions that had been provided in the Economic Efficiency Law, resulting in the increase in the company tax rate in Israel to 25% beginning in 2012. Current taxes for the periods reported in these financial statements are calculated according to the tax rates specified in the Economic Efficiency Law, but deferred taxes were recalculated based on the higher future tax rate. Internet Gold Unconsolidated Financial Results To provide investors with transparent insight into its business, the Company has also provided its results on an unconsolidated basis. Internet Gold’s interest in BCOM’s net income is presented as a single line item in the unconsolidated table below: Internet Gold’s Unconsolidated Financial Results Q4 2011 (NIS millions) (US$ millions) Revenues - - Financial expenses ) (3 ) Other expenses (7
